368 F.2d 231
66-2 USTC  P 9750
The COASTAL CLUB, INC., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 23005.
United States Court of Appeals Fifth Circuit.
Nov. 15, 1966, Rehearing Denied Dec. 15, 1966.

Petition for Review of Decision of the Tax Court of the United States (Louisiana Case).
Lee I. Park, Gerald D. Morgan, Arthur Peter, Jr., Washington, D.C., for petitioner.
Richard M. Roberts, Act.  Asst. Atty. Gen., Meyer Rothwacks, Lee A. Jackson, C. Moxley Featherston, Gilbert E. Andrews, Thomas Silk, Attys., D. of J., Washington, D.C., for respondent.
Before JONES, WISDOM and GOLDBERG, Circuit Judges.
PER CURIAM:


1
Before us for review is a decision of the Tax Court of the United States revoking the tax exemption of the petitioner, The Coastal Club, Inc., and holding it liable for income tax upon monies received from oil and gas leases.  The Coastal Club, Inc. v. Commissioner of Internal Revenue, 43 T.C. 783.  This Court, finding itself in complete agreement with the conclusion which the Tax Court reached and with its opinion, affirms its decision.  See United States v. Fort Worth Club, 5 Cir., 348 F.2d 891.


2
Affirmed.